DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TDs, unless they file a TDs that is signed by the applicant.
Please note the TDs must be re-filed. No new fees are due.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 28 of U.S. Patent No. 11056245. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise a similar identification device that is skin wearable, waterproof, frangible, and not removable in one piece with human and machine readable information related to an individual.
Claims 1, 26 of the current application is rejected as obvious type nonstatutory double patenting with claims 1 and 28 of the issued patent.
Claim 3 of the current application is rejected as obvious type nonstatutory double patenting with claim 3 of the issued patent.
Claim 5 of the current application is rejected as obvious type nonstatutory double patenting with claim 7 of the issued patent.
Claims 1-3, 5, 9, 12, 13, 16, 18, 19, 21-24, 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of co-pending Application No. 16/907,134 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise a similar identification device that is skin wearable, waterproof, frangible, and not removable in one piece with human and machine readable information related to an individual.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1, 26 of the current application is rejected as obvious type nonstatutory double patenting with claim 1 of the co-pending application.
Claim 2 of the current application is rejected as obvious type nonstatutory double patenting with claim 5 of the co-pending application.

Claim 5 of the current application is rejected as obvious type nonstatutory double patenting with claim 7 of the co-pending application.
Claim 9 of the current application is rejected as obvious type nonstatutory double patenting with claim 8 of the co-pending application.
Claim 12 of the current application is rejected as obvious type nonstatutory double patenting with claim 2 of the co-pending application.
Claim 13 of the current application is rejected as obvious type nonstatutory double patenting with claim 14, 15 of the co-pending application.
Claim 16 of the current application is rejected as obvious type nonstatutory double patenting with claim 4 of the co-pending application.
Claim 18 of the current application is rejected as obvious type nonstatutory double patenting with claim 9 of the co-pending application.
Claim 19 of the current application is rejected as obvious type nonstatutory double patenting with claim 10 of the co-pending application.
Claim 21 of the current application is rejected as obvious type nonstatutory double patenting with claim 11 of the co-pending application.
Claim 22 of the current application is rejected as obvious type nonstatutory double patenting with claim 3 of the co-pending application.
Claim 23 of the current application is rejected as obvious type nonstatutory double patenting with claim 12 of the co-pending application.


Allowable Subject Matter
Claims 4, 6-8, 10, 11, 14, 15, 17, 20, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887